774 F.2d 1162
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ulysses Green, Petitioner-Appellant,v.William Abshire, Respondent-Appellee.
No. 84-1791
United States Court of Appeals, Sixth Circuit.
9/20/85

W.D.Mich.
APPEAL DISMISSED
ORDER
BEFORE:  ENGEL, KRUPANSKY and MILBURN, Circuit Judges.


1
Plaintiff filed this pro se habeas action under 28 U.S.C. Sec. 2254.  The district court referred the case to a magistrate.  The magistrate filed a report recommending denial of the writ.  Plaintiff filed the present appeal from the magistrate's report, not from the subsequent adoption of that report by the district court.


2
The order of reference in the record demonstrate that the magistrate was empowered to issue a report and recommendation to the district judge under 28 U.S.C. Sec. 636(b)(1)(B).  The parties did not consent to the magistrate's exercise of plenary jurisdiction under section 636(c)(3).  Therefore, this Court lacks jurisdiction to review the magistrate's findings.  See Ambrose v. Welch, 729 F.2d 1084 (6th Cir. 1984).


3
It is therefore ORDERED that the pending motion for appellate counsel be denied and that the appeal be and is hereby dismissed.